Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Nikishov et al.			:
Application No. 15/410,212			:		Decision on Petition
Filing Date: January 19, 2017			:				
Attorney Docket No. 2494.1467		:


This is a decision on the petition under 37 C.F.R. § 1.55(f) filed July 7, 2020, for acceptance of a certified copy of a foreign application submitted under 35 U.S.C. § 119(a)-(d).  

The petition is GRANTED.

37 C.F.R. § 1.55(f) states,

(1) 	Application under 35 U.S.C. 111(a). A certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, in an original application under 35 U.S.C. 111(a) filed on or after March 16, 2013, except as provided in paragraphs (h), (i), and (j) of this section. The time period in this paragraph does not apply in a design application.
(2) 	Application under 35 U.S.C. 371. A certified copy of the foreign application must be filed within the time limit set forth in the PCT and the Regulations under the PCT in an international application entering the national stage under 35U.S.C. 371. If a certified copy of the foreign application is not filed during the international stage in an international application in which the national stage commenced on or after December 18, 2013,a certified copy of the foreign application must be filed within the later of four months from the date on which the national stage commenced under 35U.S.C. 371(b) or (f) (§ 1.491(a)), four months from the date of the initial submission under 35 U.S.C.371 to enter the national stage, or sixteen months from the filing date of the prior foreign application, except as provided in paragraphs (h), (i), and (j) of this section.
(3)	If a certified copy of the foreign application is not filed within the time period specified [in] paragraph (f)(1) of this section in an application under 35 U.S.C. 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and an exception in paragraph (h), (i), or (j) of this section is not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g). 

A grantable petition under 37 C.F.R. § 1.55(f) must include:
	
(1)	A certified copy of the foreign application, unless previously filed,
(2)	A showing of good and sufficient cause for the delay, and
(3)	The petition fee set forth in 37 C.F.R. § 1.17(g).

As to item (1), the petition includes a certified copy of Application No. RU2016107376 filed in the Russian Federation on March 1, 2016.

As to item (2), Applicant has provided a sufficient explanation of the cause of the delay.

As to item (3), the $200 petition fee has been charged to Deposit Account No. 19-3935 pursuant to the fee authorization set forth in the petition.

In view of the prior discussion, the requirements set forth in 37 C.F.R. § 1.55(f) have been satisfied, and the late certified copy of the foreign application is accepted.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions